104 Ariz. 433 (1969)
454 P.2d 975
Noma B. TALLEY, Petitioner,
v.
The INDUSTRIAL COMMISSION of Arizona and Fisher Contracting Company, Respondents.
No. 9686-PR.
Supreme Court of Arizona. In Banc.
June 4, 1969.
Chris T. Johnson, Phoenix, for petitioner.
John S. Schaper, Phoenix, for respondent employer.
Robert K. Park, Chief Counsel, Robert D. Steckner, Former Chief Counsel, by Donald L. Cross, Phoenix, for respondent Commission.
PER CURIAM.
The Findings and Award of January 26, 1966 are res judicata, Wammack v. Industrial Commission, 83 Ariz. 321, 320 P.2d 950. Opinion of the Court of Appeals, 9 Ariz. App. 308, 451 P.2d 886, vacated and award of the Industrial Commission is ordered affirmed.